Citation Nr: 1626037	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-31 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for recurrent tonsillitis.

2.  Entitlement to service connection for bilateral hearing loss. 

3.   Entitlement to service connection for right hip arthritis. 

4.  Entitlement to service connection for left hip arthritis.

5.  Entitlement to service connection for recurrent headaches. 

6.  Entitlement to an initial compensable rating for hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to February 2009.

This matter comes before the Board of Veterans' Appeals BVA or Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary.  In a November 2013 correspondence, the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ).  Therefore, a remand is necessary to afford the Veteran his requested hearing.  On remand, the RO should clarify whether the Veteran wishes to have a videoconference hearing or an in-person (Travel Board) hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






